DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Applicant’s amendment to the claims, filed on December 24, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on December 24, 2021, is acknowledged. 
Applicant’s amendment to the drawing figures, filed on December 24, 2021, is acknowledged. 
Applicant’s submission of a substitute sequence listing, filed on December 24, 2021, is acknowledged. 
Applicant’s submission of a translation of each of the foreign priority applications, filed on December 24, 2021, is acknowledged.
Applicant’s submission of a declaration under 37 CFR 1.130(a), filed on December 24, 2021, is acknowledged.
Applicant’s remarks filed on December 24, 2021 in response to the non-final rejection mailed on September 24, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Claims 1-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2021.
Claims 15-19 are being examined on the merits.

Sequence Listing
A copy of the “Sequence Listing” in computer readable form has been submitted. However, the content of the computer readable form does not comply with the requirements of 37 C.F.R.1.822 and/or 1.823, as indicated on the attached copy of the marked-up “Raw Sequence Listing.” See the attached “Notice to Comply” Form PTO-2301.

Specification/Informalities
The objections to the specification and drawing Figure 3b are withdrawn in view of the applicant’s instant amendment to the specification and drawing figures.

Claim Objections
The objections to claims 15 and 19 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15-19 under 35 U.S.C. 112(b) as being indefinite in the recitation of “a nucleotide sequence encoding a target protein” is withdrawn in view of the applicant’s instant amendment to claim 15 to recite “a nucleotide sequence encoding the target protein with lowered pI which”. 

Claim Rejections - 35 USC § 102
The rejection of claims 15-19 under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (J. Biol. Chem. 292:19782-19791, 2017; cited on the IDS filed on March 6, 2020; hereafter “Byun”) is withdrawn in view of the applicant’s persuasive argument (see instant remarks at the paragraph bridging pp. 11-12).

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (Appl. Environ. Microbiol. 81:1744-1753, 2015; cited on the IDS filed on March 6, 2020; hereafter “Ryu”) as evidenced by Byun (supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, the claims are drawn to a method of performing an extracellular secretion of a target protein in a bacterial cell, comprising: 
obtaining a target protein with lowered isoelectric point (pI), wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in the target protein is substituted with another amino acid, 
preparing an expression cassette including a nucleotide sequence encoding Lipase ABC transporter recognition domain (LARD) and a nucleotide sequence 
expressing the expression cassette in the bacterial cell.
Regarding the claim 15 limitation “obtaining a target protein with lowered isoelectric point (pI), wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in the target protein is substituted with another amino acid”, Ryu discloses alkaline protease (AP) and green fluorescent protein (GFP), either of which is interpreted as being the “target protein”. This is because the claim does not recite a specific target protein sequence, does not recite a reference pI, and the recitation of “a target protein with lowered isoelectric point (pI), wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in the target protein is substituted with another amino acid” is interpreted as a product-by-process limitation (MPEP 2113). As such, the recitation of “a target protein with lowered isoelectric point…” does not structurally and/or functionally distinguish over AP and GFP of Ryu.
Regarding the claim 15 limitation “preparing an expression cassette including a nucleotide sequence encoding Lipase ABC transporter recognition domain (LARD) and a nucleotide sequence encoding the target protein with lowered pI which are operably linked, wherein the LARD and the target protein have acidic pI and are expressed as a fusion protein”, Ryu discloses a vector encoding each of AP or GFP followed by a C-terminal LARD3 domain (p. 1746, Figure 1 and column 1, middle). Ryu does not disclose that “the LARD and the target protein have acidic pI”, however, evidentiary 
Regarding the claim 15 limitation “expressing the expression cassette in the bacterial cell”, Ryu discloses the vector was used to transform P. fluorescens and the AP and GFP were expressed and secreted (p. 1746, paragraph bridging columns 1 and 2; p. 1747, paragraph bridging columns 1 and 2).
Regarding claim 16, Ryu discloses P. fluorescens has an ABC transporter that belongs to T1SS (p. 1744, column 1).  
Regarding claim 17, this claim does not recite a specific target protein sequence and while the recitation of “the at least one of the basic amino acids in the target protein is substituted with at least one amino acid selected from the group consisting of acidic amino acids and neutral amino acids” further limits the process step of the product-by-process limitation, the noted limitation does not structurally and/or functionally distinguish over the AP and GFP of Ryu.
Regarding claim 18, this claim does not recite a specific target protein sequence and while the recitation of “wherein the other amino acids is at least one amino acids selected from the group consisting of aspartic acid, glutamic acid, and glutamine” further limits the process step of the product-by-process limitation, the noted limitation does not structurally and/or functionally distinguish over the AP and GFP of Ryu.
Regarding claim 19, this claim does not recite a specific target protein sequence and while the recitation of “wherein the target protein with lowered pI is negatively supercharged protein obtained by performing the following steps: selecting at least an amino acid not affecting the structure of target protein by having a functional group 
Therefore, Ryu anticipates claims 15-19 as written. 

Claim Rejections - 35 USC § 103
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Instruction Ryu (supra) in view of Lenders et al. (Biol. Chem. 394:1371-1384, 2013; cited on the IDS filed on June 3, 2021; hereafter “Lenders”) and Liu et al. (US 2010/0209994 A1; cited on Form PTO-892 mailed on September 24, 2021; hereafter “Liu”).
The reference of Ryu discloses a system for secretion and purification of recombinant proteins using a Pseudomonas fluorescens host cell (p. 1744, Abstract). Ryu discloses the system includes a vector that expresses a fusion of an N-terminal target protein and a C-terminal LARD3 domain and the fusion protein is secreted using a type 1 secretion system (T1SS) (p. 1744, columns 1-2; p. 1746, Figure 1; p. 1751, Figure 7). Specifically, Ryu discloses GFP as a target protein (p. 1746, column 1; p. 1751, Figure 7).  
The difference between Ryu and the claimed invention is that Ryu does not disclose obtaining a target protein with lowered isoelectric point (pI), wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in 
The reference of Lenders teaches that most of the T1SS substrates have an isoelectric point below 5, indicating that substrates have an overall negative charge within the cell, resulting in a charge gradient across the membrane (p. 1377, column 2, top). 
The reference of Liu teaches modifying proteins to be more stable by changing non-conserved amino acids on the surface of proteins to more charged amino acids (paragraph [0026]). More specifically, Liu teaches identifying non-conserved surface residues that do not affect function as residues to be mutated (paragraphs [0029]-[0033]) and the residues to be mutated – including lysine and arginine – can be replaced with aspartate and glutamate (paragraph [0034]). As an example, the reference of Liu teaches that the isoelectric point of unmodified GFP is 6.6 (p. 12, Table 1) and teaches mutating solvent-exposed residues of GFP to negatively charged residues to produce a supercharged GFP variant with a net charge of -30 and with an isoelectric point of 4.8 (paragraph [0056] and p. 12, Table 1). According to Liu, the variants are more stable and retain their fluorescence under adverse conditions as compared to the unmodified GFP (paragraphs [0037], [0057], and [0058]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryu, Lenders, and Liu to modify Ryu to use a negatively supercharged GFP variant identified according to the method of Liu. One would have been motivated to and would have had a reasonable expectation of success to do this because Ryu’s secretion system for GFP uses T1SS, Lenders taught most of the T1SS 

RESPONSE TO REMARKS: The applicant argues that the rejection is obviated by amendment to recite “wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in the target protein is substituted with another amino acid” in claim 15. According to the applicant, by this amendment, the recited “target protein” is structurally and/or functionally distinguished over AP and GFP of Ryu and the rejections should be withdrawn. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 15 to recite “a target protein…wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in the target protein is substituted with another amino acid”. Based on the applicant’s argument, it appears that the applicant intends for the limitation of “wherein at least one basic amino acid in the target protein is deleted, or at least one basic amino acid in the target protein is substituted with another amino acid” to require the active step of deleting at least one basic amino acid in a target protein or substituting at least one basic amino acid in a target protein with another amino acid. However, the limitation of “wherein at least one basic amino acid in the target protein is deleted, or at least one 
The applicant is advised that even assuming arguendo claim 15 had been amended to require the active step of deleting at least one basic amino acid in a target protein or substituting at least one basic amino acid in a target protein with another amino acid, the rejection of claims 15-19 based on the combination of Ryu, Lenders, and Liu would still apply, particularly in view of the teachings of Liu. As stated above, Liu generally teaches identifying non-conserved surface residues that do not affect function as residues to be mutated – including lysine and arginine – and replacing them with aspartate and glutamate, and more specifically teaches mutating solvent-exposed residues of GFP to negatively charged residues to produce a supercharged GFP variant with a reduced isoelectric point.
For these reasons, the rejections are maintained. 

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 1-14 and 20 are withdrawn. 
Claims 15-19 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656